  Case 3:20-cv-13184-PGS-TJB Document 3 Filed 01/07/21 Page 1 of 2 PageID: 35




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

JUAN IBN-DON MUMIT TURNER,

                Plaintiff,                                          Civ. No. 20-13 184 (PGS) (TJB)

        V.


SUSAN SPRINGLER, et al.,                                            MEMORANDUM AND ORDER

               Defendants.


        Plaintiff is proceeding pro se with a civil rights complaint. Plaintiff has applied to

proceed informapauperis. Leave to proceed in this Court without prepayment of fees is

authorized. See 28 U.S.C.    §   1915. This case is subject to sua sponte screening by this Court. The

complaint will be screened in due course.
                                                            o-I
        Therefore, IT IS this    7   day of

        ORDERED Plaintiffs application to proceed informapauperis is hereby granted; and it

is further

        ORDERED SUMMONS SHALL NOT ISSUE, at this time, as the Court’s sua sponte

screening has not yet been completed; and it is further

        ORDERED the time to serve process under Fed. R. Civ. P. 4(m) is hereby extended to the

date 90 days after the Court permits the Complaint to proceed; and it is further

        ORDERED pursuant to 28 U.S.C.         §   19 15(b) and for purposes of account deduction only,

the Clerk shall serve a copy of this order by regular mail upon the Attorney General of the State

of New Jersey and the warden of the New Jersey State Prison; and it is further

        ORDERED Plaintiff is assessed a filing fee of $350.00 and shall pay the entire filing fee

in the manner set forth in this order pursuant to 28 U.S.C.     §   1915(b)(1) and (2), regardless of the
  Case 3:20-cv-13184-PGS-TJB Document 3 Filed 01/07/21 Page 2 of 2 PageID: 36



outcome of the litigation, meaning that if the Court dismisses the case as a result of its sua sponte

screening, or Plaintiffs case is otherwise administratively terminated or closed,       § 1915 does not
suspend installment payments of the filing fee or permit refund to the prisoner of the filing fee,

or any part of it, that has already been paid; and it is further

        ORDERED pursuant to Bruce v. Samuels, 136 S. Ct. 627, 632 (2016), if Plaintiff owes

fees for more than one court case, whether to a district or appellate court, under the Prison

Litigation Reform Act (PLRA) provision governing the mandatory recoupment of filing fees,

Plaintiffs monthly income is subject to a simultaneous, cumulative 20% deduction for each case

a court has mandated a deduction under the PLRA; i.e., Plaintiff would be subject to a 40%

deduction if there are two such cases, a 60% deduction if there are three such cases, etc., until all

fees have been paid in full; and it is further

        ORDERED pursuant to 28 U.S.C.        § 1915(b)(2), in each month that the amount in
Plaintiffs account exceeds $10.00, the agency having custody of Plaintiff shall assess, deduct

from Plaintiffs account, and forward to the Clerk of the Court payment equal to 20% of the

preceding month’s income credited to Plaintiffs account, in accordance with Bruce, until the

$350.00 filing fee is paid. Each payment shall reference the civil docket numbers of the actions

to which the payment should be credited; and it is finally

       ORDERED the Clerk shall send a copy of this order to Plaintiff by regular U.S. mail.




                                                                   PETER G. SHERIDAN
                                                                   United States District Judge




                                                   2
